IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00228-CV

ULLJA KUNTZE,
                                                            Appellant
v.

SANDRA COWAN,
                                                            Appellee


                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 26,129


                                       ORDER

       All relief requested in the document titled, “Relator Ullja Kuntze’s Motion for

Rehearing with respect to the Order issued on Jan 31, 2018 that denied Kuntze’s ‘Motion

Relating to Informalities in the Record’” filed on February 15, 2018 is denied.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 29, 2018